DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	This application contains claims directed to the following patentably distinct species:
         Species I shown by figure 1 and 2 and disclose in the specification Para 36-46 disclose “a pixel size acquisition unit configured to acquire a first pixel size and a second pixel size that are pixel sizes in a predetermined axis direction of a first image and a second image captured at different points in time, respectively; a determination unit configured to determine whether the first pixel size and the second pixel size acquired by the pixel size acquisition unit differ from each other; and a decision unit configured to, if the first pixel size differs from the second pixel size, decide, on the basis of a larger one of the first pixel size and the second pixel size, a size in a predetermined axis direction of a comparison area including a plurality of gray levels, the comparison area being compared to a gray level of a position of interest in one of the first image and the second image, and the comparison area existing in the other of the first image and the second image, different from the one image” (corresponding to claims 1-15, 21, 22-30, 35).
         Species II shown by Fig. 5 and disclose in the specification Para 84-95
an image acquisition unit configured to acquire a first image and a second image that are two three-dimensional images obtained by capturing the image of an object at different points in time; a determination unit configured to determine whether the pixel sizes of the two three-dimensional images differ from each other in a predetermined axis direction of the two three-dimensional images; a pixel size acquisition unit configured to acquire, as a first pixel size, the larger one of the pixel sizes if a value indicating the difference between the pixel sizes in the predetermined axis direction of the two three-dimensional images is greater than or equal to a threshold value; a smoothing unit configured to smooth the three-dimensional image having a second pixel size that is a pixel size smaller than the first pixel size on the basis of the first pixel size to generate a smoothed image; a decision unit configured to decide the size in the predetermined axis direction of a comparison area in which gray levels of the two three-dimensional images are compared with each other; a position acquisition unit configured to acquire a position of interest in the image having the first pixel size among the two three-dimensional images and a corresponding position that corresponds to the position of interest in the smoothed image; a setting unit configured to set the comparison area on the basis of the corresponding position in the smoothed image; a comparison unit configured to compare a gray level at the position of interest with a gray level at each of a plurality of positions in the comparison area and calculating a difference value at the position of interest; and a difference image generation unit configured to generate a difference image on the basis of the difference values” corresponding to claims 15, 31-34.
	Species III shown by Fig. 7 and disclose in the specification Para 105-110 “an acquisition unit configured to acquire a first image and a second image of an object captured at different points in time, the first image having a first pixel size, the second image having a second pixel size that is smaller than the first pixel size; a setting unit configured to set, in one of the first image and the second image, a comparison area having a size based on a shift amount between a position corresponding to a value other than maximum one of a first interpolation value obtained by interpolation between a gray level of a first pixel of the first image indicating a predetermined part of the object and a gray level of a pixel adjacent to the first pixel and a position corresponding to a value other than maximum one of a second interpolation value obtained by interpolation between a gray level of a second pixel obtained by smoothing with the first pixel size a gray level of the second pixel of the second image indicating the predetermined part and a gray level of a pixel adjacent to the pixel indicating the gray level of the second pixel subjected to smoothing; and a comparison unit configured to compare each of the gray levels in the comparison area with the gray level of the other of the first image and the second image, which is different from the one image” corresponding claims 16-20.
         The species are independent or distinct because they are independent of each other and implemented independently as shown in the specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently,   there are no claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  they required search in independent and different class/subclass and independent textual database search because are not obvious variants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/NIZAR N SIVJI/Primary Examiner, Art Unit 2647